Citation Nr: 1110877	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  10-24 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for post-traumatic stress disorder (PTSD). 

4. Entitlement to service connection for a back disability secondary to service connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1944 to June 1946.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decisions of September 2009 and March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) St. Petersburg, Florida, which denied entitlement to the benefits currently sought on appeal. 

The Veteran's military separation document indicates he was awarded a Purple Heart, the EAME Service Medal with one Bronze Star, the Good Conduct Medal, the World War II Victory Medal, the Occupation Medal, and the Combat Infantryman Badge.  His military occupational specialty was a rifleman.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for PTSD and for a back disability secondary to service connected left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The objective evidence does not establish that bilateral hearing loss was incurred in or aggravated by service, nor has it been shown that is was diagnosed within a year of the Veteran's separation from service.

2. The objective evidence does not establish that tinnitus was incurred in or aggravated by service.



CONCLUSION OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A §§ 1101, 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010)

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A §§ 1101, 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.

In July 2009 the agency of original jurisdiction (AOJ) provided the notice required by 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the veteran was expected to provide.

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The July 2009 notice also included the information as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as interpreted by Dingess.

It is, therefore, the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, the VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA and private medical records and providing VA examinations.  Consequently, the duty to notify and assist has been met.

Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R § 3.303 (2008); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be granted for chronic disorders, such as sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran stated it was his belief that his hearing loss and tinnitus were directly related to noise exposure in service.  The Veteran is a combat veteran who has been awarded the Purple Heart and the Combat Infantryman Badge, among others decoration. 

In cases where the evidence shows that the veteran engaged in combat with the enemy, VA will accept satisfactory lay or other evidence of service incurrence if it is consistent with the circumstances, conditions or hardship of such service, notwithstanding the fact that there is no official record of such in-service incurrence; to that end, any reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  This provision does not establish a presumption of service connection, but it eases the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  There must be medical evidence of a current disability and a link between the current disability and in-service incurrence.

According to the in-service personnel records, there are no complaints or treatment  for hearing loss or tinnitus.  The Veteran had normal hearing at entrance into service in June 1944 and his June 1946 separation examination also reported normal hearing. 

The Veteran was afforded a VA audiological examination in August 2009 where he reported his bilateral hearing loss and left ear tinnitus stated two to three years prior to this examination.  He stated was exposed to loud noise exposure during service and did not use any hearing protection.  The Veteran reported he had minimal noise exposure working in a lumber yard for over thirty years with hearing protection.  His recreational noise exposure included hunting and shooting with hearing protection.  The Veteran also stated he had sustained a head injury from a car accident in 1955.  See VA audiological examination, dated August 2009.

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
50
80
90
LEFT
10
25
50
70
100

Speech audiometry revealed speech recognition ability of 74 percent in the right ear and 70 percent in the left ear.  Upon examination and review of the evidence of record, the VA examiner determined the etiology of the Veteran's hearing loss could not be resolved without resorting to mere speculation given the lack of evidence indicating hearing loss during service, the Veteran's report of recent onset of hearing loss, aging, head injury, occupational and recreational noise exposure.  As for the Veteran's tinnitus, the VA examiner stated it was less likely as not (less than 50 percent probability) it was the result of noise exposure during combat for the same reasons the etiology of hearing loss could be attributed to military noise exposure without resorting to speculation.  Id. 

The evidence indicates that the Veteran has been diagnosed with sensorineural hearing loss, as defined by 38 C.F.R. § 3.385, and left ear tinnitus and the Veteran's in-service exposure to acoustic trauma is conceded based on his military experience and the nature of his in-service duties.  The Board finds that service connection is not warranted, however, because the evidence does not indicate that the Veteran's hearing loss or tinnitus is related to the in- service noise exposure, or that either was otherwise incurred in service.  There is also no evidence suggesting that bilateral hearing loss and tinnitus was diagnosed within a year of the Veteran's separation from service.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for low back disorder.

The August 2009 VA examiner provided a negative nexus opinion regarding the Veteran's claim for tinnitus.  However, the examiner determined the Veteran's hearing loss could not be attributed to noise exposure during service without resorting to speculation.  The Board is unable to grant a claim based on speculation.  See 38 C.F.R. § 3.102 (distinguishing reasonable doubt from pure speculation or remote possibility); Slater v. Principi, 4 Vet. App. 43, 44 (1993) (upholding Board's rejection of a medical nexus opinion that was based on speculation).

However, it is pointed out that when an examiner is asked to render an etiology opinion determines that she cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety-including the examination and the opinion itself-shows that "the examiner [did] not invoke[ ] the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In other words, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion." Id. at 8.

"Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must be otherwise apparent in the Board's review of the evidence." Id. at 9. "In certain cases, no medical expert can assess the likelihood that a condition was due to an in- service event or disease, because information that could only have been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed."  Id. at 10.

In this case, the Board finds that all available, pertinent medical information was presented to, and considered by, the VA examiner.  The examiner conducted a thorough examination of the Veteran and reviewed the Veteran's lay statements regarding his hearing loss, as well as the claims folder.  

Furthermore, the United States Court of Appeals for the Federal Circuit has determined that a lapse of time is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  In this case, the reported symptoms of bilateral hearing loss and tinnitus occurred many years after the Veteran separated from service; approximately sixty one years. In addition, the Veteran has not submitted any competent medical evidence relating his condition to service, and although he has reported that such a link exists, as a layperson, he is not competent to comment on the etiology of a medical disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Although the Board is sympathetic to the Veteran's claim and appreciates his honorable service, the evidence for the Veteran's claim is outweighed by the countervailing evidence.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Should the Veteran wish for further review, he is free to resubmit his claim with any addition evidence to the RO.  Consequently, in light of the lack of competent evidence supporting the claim, service connection must be denied as to bilateral hearing loss and tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2010).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.

PTSD

The Veteran claims service connection for PTSD as a result of his combat experience in Germany during World War II.  As stated above, the Veteran has been awarded the Purple Heart as he sustained a gunshot wound to the left knee in combat.

Service connection for PTSD requires: [1] a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in- service stressor), [2] credible supporting evidence that the claimed in- service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2010).

The Veteran was afforded a VA PTSD examination in August 2009 where upon examination and review of the evidence of record, no diagnosis of PTSD was given and there was no objective evidence of functional impairment due to a mental disorder.  As a result, the RO denied the Veteran's claim in a September 2009 rating decision.

However, according to VA treatment records the Board notes the Veteran was diagnosed with, and treated for, PTSD in January 2010.  Therefore, given the diagnosis for PTSD and a verified stressor of combat (namely, the Veteran's service connected gunshot wound to the left knee) the Veteran should be afforded a VA examination to clarify the diagnosis and the etiology of the claimed disorder.  38 C.F.R. § 3.159(c)(4) (2007); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Back condition secondary to service connected left knee disability

The Veteran claims service connection for a back condition, secondary to service connect left knee disability. 

The Veteran is currently service connected for residuals, perforated wound, left thigh, popliteal space at 10 percent disability rating, effective June 23, 1946; and arthritis, right knee associated with residuals, perforated wound, left thigh, popliteal space at 10 percent disability rating, effective May 14, 2009.  

Service connection may be granted for disability shown to be proximately due to, or the result of, a service-connected disorder.  See 38 C.F.R. § 3.310(a).  This regulation has been interpreted by the Court to allow service connection for a disorder which is caused by a service-connected disorder, or for the degree of additional disability resulting from aggravation of a nonservice- connected disorder by a service- connected disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006, to implement Allen.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  Under the revised section 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service- connected disease or injury, and not due to the natural progress of the disease, will be service- connected.

The Veteran afforded a VA examination in February 2010, however, a physical examination was not conducted and the VA examiner noted, "[a]n opinion is easily rendered based on review of the objective medical data and medical literature."  The examiner stated "[t]here is no objective documentation in the claims file of [V]eteran having a lumbar spine condition.  While the [V]eteran does show unevenness of gait sufficient to cause right knee and right hip condition, it is my opinion he does not have sufficient unsteadiness of gait to cause a lumbar spine condition."  See VA PTSD examination, dated February 2010.

However, the Veteran submitted private treatment records from Dr. M. P. O'Neill, a private radiologist who noted "some mild to moderate degenerative disc disease noted scattered throughout the lumbar spine.  At the L3-4 level, mild circumferential spondylitic bulge and moderate bilateral neural foraminal narrowing noted.  Mild central canal stenosis is noted.  At the L4-5 level, mild circumferential spondylitic bulge is noted with moderate bilateral neural foraminal narrowing.  No disc protrusion or central canal stenosis is noted."  See Dr. M. P. O'Neill, private treatment records, dated August 2010.

The Board finds that further development is necessary before a final determination is made. The Veteran should be afforded a VA examination with a physical examination to determine clarify the diagnosis and the etiology of the condition.  38 C.F.R. § 3.159(c)(4) (2007); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination with an examiner with the appropriate expertise for a medical opinion concerning whether he has PTSD as a result of a stressor, namely his combat experience in Germany where he sustained a gunshot wound to the left knee, during his military service.  

Based on a comprehensive review of the claims file and independent examination, the examiner is asked to confirm the Veteran has PTSD (according to the requirements of DSM-IV).  If he does, then the examiner must also provide an opinion as to whether it is at least as likely as not the PTSD is related to any of the Veteran's claimed in-service stressors.

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

2. The Veteran should be scheduled for a VA examination with an examiner with the appropriate expertise to identify any current back disability.  The examiner is asked to determine the nature and etiology of any diagnosed back disability and to state whether it is at least as likely or not that it is etiologically related to the Veteran's service or to his service connected left knee disability.  

The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  A complete rationale for any opinion expressed must be included in the examination reports.

3. After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


